Van Kirk, P. J.
(dissenting). The award should be for loss of use of the foot. The entire disability here is due to the loss of the use of the foot as a walking member. The metatarso-phalangeal joint is the joint between the metatarsal bone and the proximal phalange of the big toe. The metatarsal bone is a part of the instep of the foot as the palm is part of the hand. The proximal phalange is that art of the big toe which is a part of the metatarso-phalangeal joint. There is no present limitation of motion in the ankle, but there is a limitation owing to the enlargement of this joint; the enlargement is occasioned by a bony spur or enlargement on both the metatarsal bone and the toe bone. It is the end of this metatarsal bone, not the toe bone, that was “ chipped.” This joint, at the base of the toe and the end of the metatarsal bone, is a part of the foot. The big toe is used in walking as are other parts of the foot. Where an injury has been sustained to the hand proper as well as to digits thereof awards have been made for loss of use of the hand.